On May 30,1990, the Defendant was sentenced to eight (8) years with five (5) years suspended with conditions for Deceptive Practices; credit given for two (2) days time served plus $579.90 restitution.
OnDecember6,1990, the Defendants application for review ofthat sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by himself. The state was not represented.
Before heaiingthe application, the Defendantwas advised thatthe Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it ifsuch is possible. The defendantwas further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
The Petitioner withdrew his application from Sentence Review.